Title: From George Washington to Robert Morris, 14 August 1777
From: Washington, George
To: Morris, Robert



Dear Sir
Cross Roads near Neshamony Bridge [Pa.]Augt 14th 1777.

In looking over my private Acct with the Public, I find a credit to it of a blank number of Silver Dollars sent me by you whilst I lay at Trentown about the first of Jany. for want of the Sum, I cannot Balle the Acct, and shall thank you for information on this head. With sincere regard I am Dr Sir Yr Most Obedt & Affe Servt

Go: Washington

